Case 4:19-cv-00377-TCK-CDL Document 46 Filed in USDC ND/OK on 06/14/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

     SHARON POPE, individually, as next of kin       )
     of KATHERINE CARAWAY, deceased, and             )
     as Guardian of P.G.W.C.; and RUSS               )
     CARAWAY, Individually and as next of kin        )
     of KATHERINE CARAWAY, deceased,                 )
                                                     )
                             Plaintiffs,             )
                                                     )         Case No. 19-CV-377-TCK-CDL
     v.                                              )
                                                     )
     WAL-MART STORES, EAST, LP,                      )
                                                     )
                             Defendant.              )

                                       OPINION AND ORDER

          Before the Court is Plaintiffs’ Motion to Remand. Doc. 35. In their motion, Plaintiffs

  Sharon Pope and Russ Caraway assert that this case—which was filed in Oklahoma State Court

  and subsequently removed to Federal Court by Defendant Wal-Mart Stores East, LP (“Wal-Mart”)

  pursuant to 28 U.S.C. §§1332, 1441(a) and 1445 and LCvR 81.2 (diversity jurisdiction)—was

  improperly removed. Id. Wal-Mart opposes the motion. Doc. 38.

          I. Background

          This lawsuit arises from the death of Katherine Caraway, whose body was found inside the

  family restroom of a Wal-Mart in Sand Springs on June 26, 2017. On June 24, 2019, the

  deceased’s parents—Sharon Pope, individually, as next of kin of the deceased and guardian of the

  deceased’s child, P.G.W.C.—and Russ Caraway, individually and as next of kin of the deceased—

  filed suit in Tulsa County, Oklahoma District Court, asserting the following claims:

      •   First Cause of Action, on behalf of Pope, Caraway and P.G.W.C.: Wrongful Death. Doc.
          2-2, at 3-4.

      •   Second Cause of Action, on behalf of Pope: Negligence and/or Gross Negligence,
          Including Negligent Hiring, Training, Supervision, and Staffing. Id. at 4-5.
Case 4:19-cv-00377-TCK-CDL Document 46 Filed in USDC ND/OK on 06/14/21 Page 2 of 5




      •   Third Cause of Action, Pope, on behalf of P.G.W.C.: Negligence and/or Gross Negligence,
          Including Negligent Hiring, Training, Supervision, and Staffing. Id. at 5-6.

      •   Fourth Cause of Action, Caraway: Negligence and/or Gross Negligence, Including
          Negligent Hiring, Training, Supervision, and Staffing. Id. at 6-7.

          The Petition alleges Plaintiffs are both “next of kin pursuant to Okla. Stat. tit. 12, §§ 1053

  and 1054,” and Plaintiffs seek both actual damages in excess of $75,000 and punitive damages for

  each cause of action. Id. at 3, ¶¶16, 7.

          On July 10, 2019, Wal-Mart—a Delaware limited partnership with its principal place of

  business in Bentonville, Arkansas 1—removed the case to this Court pursuant to 28 U.S.C. §§

  1332(c)(2) 1441(a) and 1446 and LCvR 81.2 based on diversity jurisdiction. 2 Doc. 2. In the

  parties’ Joint Status Report and again in the Amended Joint Status Report, Plaintiffs stipulated that

  jurisdiction in this Court was appropriate. Docs. 13-14. A scheduling order was entered on

  September 9, 2019, and amended scheduling orders were entered April 10, 2020, August 5, 2020

  and November 4, 2020, extending deadlines for discovery, dispositive motions and the trial date.

  Docs. 15, 18, 23, 26. Under the most recent scheduling order, the deadline for dispositive motions

  was February 16, 2021, and trial is set for July 19, 2021. Doc. 26. Wal-Mart timely filed its Motion




  1. Defendant Walmart is comprised of two partners, both of which are Delaware limited liability
  companies with their principal places of business in Bentonville, Arkansas. Accordingly, it is a
  citizen of the State of Arkansas.

  2. 21 U.S.C. §1332(c)(2) provides:

          [T]he legal representative of the estate of a decedent shall be deemed to be a citizen
          only of the same State as the decedent, and the legal representative of an infant or
          incompetent shall be deemed to be a citizen only of the same State as the infant or
          incompetent.

     Accordingly, for purposes of Plaintiffs’ wrongful death claim, both parents are considered to be
  residents of Oklahoma.
                                                    2
Case 4:19-cv-00377-TCK-CDL Document 46 Filed in USDC ND/OK on 06/14/21 Page 3 of 5




  for Summary Judgment, and the motion is now at issue. Doc. 28. Plaintiffs filed the pending

  Motion to Remand on May 21, 2021. Doc. 35.

         In their motion, Plaintiffs assert—for the first time, and in contradiction of their earlier

  jurisdictional stipulations—that the case was improperly removed to federal court because, as of

  the date of the filing of the petition and the date of removal (June 24, 2019 and July 10, 2019,

  respectively), Plaintiff Russ Caraway—decedent’s father—resided in and was domiciled in

  Arkansas, and therefore, complete diversity was lacking. Doc. 35 at 1-2.

         Resolution of this motion turns on whether—in addition to the wrongful death claim made

  on behalf of the Estate of Katherine Caraway—Plaintiffs can assert “independent” claims against

  Wal-Mart for negligence and/or gross negligence. If so, Russ Caraway’s Arkansas residency

  destroys diversity jurisdiction, and the case must be remanded to state court. Wal-Mart, though,

  argues that there can only be one recovery for a decedent’s alleged wrongful death, and neither

  Plaintiff is entitled to pursue a wrongful death claim in his or her individual capacity. Doc. 38 at

  2.

         In their Petition, Plaintiffs did not describe themselves as the Personal Representatives of

  the Estate of Katherine Caraway. However, they both alleged they were the decedent’s “next of

  kin” and claimed they had the legal authority to bring the claim pursuant to 12 O.S. §§ 1053 and

  1054. Doc. 2-2, Petition, ¶16.

         Section 1053(A) provides, in pertinent part:

         When the death of one is caused by the wrongful act or omission of another, the
         personal representative of the former may maintain an action therefor against the
         latter, or his or her personal representative if he or she is also deceased, if the former
         might have maintained an action, had he or she lived, against the latter, or his or
         her representative, for an injury for the same act or omission.




                                                     3
Case 4:19-cv-00377-TCK-CDL Document 46 Filed in USDC ND/OK on 06/14/21 Page 4 of 5




         Pursuant to 12 O.S. §1053(B), the damages recoverable in a wrongful death action include:

         1. Medical and burial expenses, which shall be distributed to the person or
         governmental agency as defined in Section 5051.1 of Title 63 of the Oklahoma
         Statutes who paid these expenses, or to the decedent’s estate if paid by the estate. .
         .

         2. The loss of consortium and the grief of the surviving spouse;

         3. The mental pain and anguish suffered by the decedent, which shall be distributed
         to the surviving spouse and children, if any, or next of kin in the same proportion
         as personal property of the decedent. For the purposes of actions maintained
         pursuant to subsection F of this section, “next of kin” as used in this paragraph shall
         mean the parent or grandparent who maintained the action as provided for in
         paragraph 3 of subsection F of this section;

         4. The pecuniary loss to the survivors based on properly admissible evidence with
         regard thereto including, but not limited to, the age, occupation, earning capacity,
         health habits, and probable duration of the decedent’s life, which must insure to the
         exclusive benefit of the surviving spouse and children shall be distributed to the
         surviving spouse and children, if any, or next of kin in the same proportion as
         personal property of the decedent. For the purposes of actions maintained pursuant
         to subsection F of this section, “next of kin” as used in this paragraph shall mean
         the parent or grandparent who maintained the action as provided for in paragraph 3
         of subsection F of this section; and

         5. The grief and loss of companionship of the children and parents of the decedent,
         which shall be distributed to them according to their grief and loss of
         companionship.

  Id.

         Additionally, 28 U.S.C. §1332(c)(2) provides:

         [T]he legal representative of the decedent shall be deemed to be a citizen only of
         the same State as the decedent, and the legal representative of an infant or
         incompetent shall be deemed to be a citizen only of the same State as the infant or
         incompetent.

         The decedent was a resident of Oklahoma. Thus, Plaintiffs’ wrongful death cause of action

  against Wal-Mart, as well as Russ Caraway’s alleged “independent claim,” are both premised on

  Plaintiffs’ allegations that Wal-Mart caused or contributed to Katherine Caraway’s death by failing

  to unlock the door of the store’s family restroom.

                                                   4
Case 4:19-cv-00377-TCK-CDL Document 46 Filed in USDC ND/OK on 06/14/21 Page 5 of 5




           It is well settled that, at common law, “no civil action lies for an injury which results in

  death.”. Potter v. Pure Oil Co., 182 Okla. 509, 696 (Okla. 1938) (emphasis added). Accordingly,

  while Plaintiffs have properly asserted a claim for wrongful death pursuant to 12 O.S. §§1053 and

  1054, their common law claims for negligence and gross negligence are subject to dismissal.

           Plaintiffs—citing Tank v. Chronister, 160 F.3d 597 (10th Cir. 1998)—argue they are not

  barred from filing claims in addition to the wrongful death claim. In Tank, the Tenth Circuit Court

  of Appeals—applying Kansas law—stated:

           In Kansas, there are two separate and distinct actions that may arise out of a
           person’s death caused by another’s negligence. A survival action may be brought
           only by the estate administrator pursuant to Kan. Sta. Ann. §60-1901, and only for
           the purpose of recovering damages suffered by the decedent prior to death. In
           contrast, a wrongful death action may be brought only by the decedent’s heirs-at-
           law pursuant to Kan. Stat. Ann. §60-1902, and only for their “exclusive benefit”
           for damages suffered by them as a result of the wrongful death. . . The claim for
           wrongful death is brought neither on behalf or for the benefit of the estate, but only
           on behalf and for the benefit of the heirs.

  Id. at 599. As previously noted, however, Oklahoma law—unlike Kansas law—provides that a

  wrongful death action filed by “next of kin” is not a separate and distinct action brought by an

  estate administrator, but simply an extension of the authority to file such an action. As a result,

  neither Russ Caraway nor any other next of kin may assert any claim other than the wrongful death

  claim.

           Accordingly, Plaintiffs’ Motion to Remand (Doc. 35) is denied.

           ENTERED this 14th day of June, 2021.




                                                     5
